PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/377,517
Filing Date: 8 Apr 2019
Appellant(s): BEHERA et al.



__________________
R. David Pointer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant argues, with respect to claim 1, that “based on a selection of a visualization method” and “comprising a trend curve to a left of a dividing line showing a present date” and “comprising ... a forecast horizon based on the historical capacity usage” aren’t taught by Rolia et al. 
However, as illustrated in the appeal by the applicant, the graph (visualization method) of Fig. 12 of Rolia shows an historic trend curve to the left and up to June 4th (present day for reference) and a future forecast curve to the right of June 4th based on historic data. As described in the final office action, in addition to fig. 12, paragraphs [0122]-[0123] describe that fig. 12 uses three weeks of historical data before June 4th and that the next two weeks after June 4th are using forecasted data based on historical usage as required by the limitations in question. 
The Appellant further argues, with respect to claim 2, that the Rolia et al. reference is entirely silent as to “a selection comprising selecting an average virtual machine unit display”. 
However, as rejection the final office action, Rolia et al. teaches monitoring each virtual machine over time intervals to determine their usage, for example in [0040] and [0072]. This data is then modeled as shown in many figures such as figures 4A, 6, and 12. There Rolia et al. teaches an average virtual machine unit display (graphically modeled). 
The remaining arguments are repeats of the above issues with respect to the remaining independent claim trees.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:

/KEVIN L ELLIS/Primary Examiner

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.